Case 19-70190-hdh11 Doc 16 Filed 07/29/19 Entered 07/29/19 17:12:34 Page1of3

Fill in this information to identify the case:

Debtor name J&D Construction, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

 

 

Casenumber 19-70190-11 [0 Check if this is an
(if Known) amended filing
Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
( No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
Yes. Fillin all of the information below.

List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more Column A Column B
than one secured claim, list the creditor separately for each claim. Amount ofclaim | Value of collateral
Donotdeductthe that supports
value of collateral, | this claim

 

 

 

 

 

 

 

Creditors name Describe debtor's property that is
First Capital Bank subject to a lien $65,100.00 $85,500.00
Creditor's mailing address 12H Motor grader
5030 Stone Lake Dr Describe the lien
PO Box 9328 Debt/ Agreement
Is the creditor an insider or related party?
Wichita Falls TX 76308 No
Creditor's email address, if known O Yes

Is anyone else liable on this claim?

Date debt was incurred fy No
OO Yes. Fill out Schedule H: Codebtors (Official Form 206H)

 

Last 4 digits of account

number As of the petition filing date, the claim is:

Do multiple creditors have an interest in Check all that apply.

the same property? [J Contingent

No CO Uniiquidated

CJ Yes. Specify each creditor, including this [] Disputed
creditor, and its relative priority.

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the

Additional Page, if any. $350,954.09

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1
Case 19-70190-hdh11 Doc 16 Filed 07/29/19 Entered 07/29/19 17:12:34 Page 2of3

Debtor J&D Construction, LLC

PERSE Additional Page

Column A

 

Copy this page only if more space is needed. Continue numbering the lines

sequentially from the previous page.

Creditor’s name
First Capital Bank

Creditor’s mailing address
120 West 3rd Street

 

 

Quanah TX 79252

Creditor's email address, if known

 

Date debt was incurred

Last 4 digits of account
number

Do multiple creditors have an interest in

the same property?

fy No

LC Yes. Have you already specified the
relative priority?

C7 No. Specify each creditor, including this

creditor, and its relative priority.

CO Yes. The relative priority of creditors is

specified on lines

Creditor's name

 

 

 

Amount of claim
Do not deduct the
value of collateral.

Describe debtor's property that is

subject to a lien $218,354.09

Equipment, trucks
Describe the lien
Debt / Agreement

 

Is the creditor an insider or related party?
No

[ Yes
Is anyone else liable on this claim?

7 No

Oo Yes. Fill out Schedule H: Codebtors (Official Form 206H)

—______________ As of the petition filing date, the claim is:

Check all that apply.
OD Contingent

oO Unliquidated
O Disputed

Describe debtor's property that is

subject to a lien $57,500.00

Case number (if known) 19-70190-11

Column B

Value of collateral
that supports

this claim

$757,750.00

$95,000.00

 

FX 080-4 excavator

Describe the lien
Debt / Agreement

 

 

Kubota

Creditor’s mailing address

P. O. Box 0559

Carol Stream IL 60132-0559

 

Creditor's email address, if known

 

Date debt was incurred

Last 4 digits of account
number

Do multiple creditors have an interest in

the same property?

No

[1 Yes. Have you already specified the
relative priority?

DD No. Specify each creditor, including this

creditor, and its relative priority.

Yes. The relative priority of creditors is

specified on lines

Official Form 206D

Is the creditor an insider or related party?
No

OO Yes

Is anyone else liable on this claim?

No
oO Yes. Fill out Schedule H: Codebtors (Official Form 206h)

As of the petition filing date, the claim is:
Check all that apply.

oO Contingent

UJ Uniiquidated

oO Disputed

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page 2
Case 19-70190-hdh11 Doc 16 Filed 07/29/19 Entered 07/29/19 17:12:34 Page 3of3

Debtor J&D Construction, LLC

roe Additional Page

Case number (if known) 19-70190-11

Column A Column B
Amount of claim | Value of collateral

Copy this page only if more space is needed. Continue numbering the lines Do notdeductthe | that supports

sequentially from the previous page.

Creditor's name
Wichita County Taxing Authority

Creditor's mailing address
P. O. Box 1471

 

 

Wichita Falls TX__ 76307

Creditor's email address, if known

 

Date debt was incurred

Last 4 digits of account
number

Do multiple creditors have an interest in
the same property?
No
O Yes. Have you already specified the
relative priority?
oO No. Specify each creditor, including this
creditor, and its relative priority.

Yes. The relative priority of creditors is
specified on lines

value of collateral. | this claim

Describe debtor's property that is
property $10,000.00 $10,000.00

 

subject to a lien

Business property

Describe the lien

Property taxes / Agreement

Is the creditor an insider or related party?
No
CO Yes

Is anyone else liable on this claim?

No
oO Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply.

OO Contingent

OO Uniiquidated

oO Disputed

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3
